                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

  UNITED STATES OF AMERICA

  v.                                                           Case No. 3:18cr00025

  BENJAMIN DALEY


                  DEFENDANT’S SENTENCING MEMORANDUM

        As this Court knows, Mr. Daley pled guilty to a statute that has not been

  used in decades, while reserving his right to appeal the constitutionality of that

  statute. Mr. Daley has previously argued why the Federal Anti-Riot Act is vague

  and overbroad, and while those arguments will not be repeated at sentencing, they

  provide a lens for how difficult it is to uncover the core conduct of this offense. The

  statement of facts, that the parties agreed to, sets out that Mr. Daley conspired with

  his co-defendants, to travel to Charlottesville, with the intent to participate in a

  riot, and that he did in fact participate in two riots. Here, a “riot” means a public

  disturbance involving an act of violence, or threat of violence – no matter who

  started such a disturbance. In this case there are two: the first, at the Thomas

  Jefferson statue at the University of Virginia on the evening of August 11, 2017,

  and the second on 2nd Street NE in Charlottesville, two hours before the Unite the

  Right Rally began on August 12, 2017.

        With regard to the first, there is no evidence that Mr. Daley or any of his co-

  defendants provoked the violence at the statue, and no victim has been identified

  that Mr. Daley hit or injured amidst that event. As for the second, the evidence is

                                             1

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 1 of 29 Pageid#: 820
  clear that Mr. Daley was just one member of a large group of individuals trying to

  make their way to Emancipation Park to participate in the lawfully permitted rally.

  With law enforcement feet away, and doing nothing to intervene, violence and chaos

  again broke out when a group of protesters blocked any path to the rally location.

  Mr. Daley is guilty of the Anti-Riot act because he traveled with the intent to

  participate in these sort of disturbances, knowing from his recent experiences at

  political rallies in California, that they would likely arise.

        As applied to this case, the Anti-Riot act is most comparable to the local

  crime of assault, which has a median sentence in Virginia of two and a half years.

  A person with a minor criminal history, like Mr. Daley, would fall below the

  median. Similarly, the bottom end of his appropriate federal guideline range is 27

  months, the sentence Mr. Daley seeks from this Court.

        Yet the Government now seeks to muddy the waters by focusing not on the

  conduct relevant to the Anti-Riot act, but Mr. Daley’s white nationalist views. By

  asserting that the hate crime enhancement should apply to Mr. Daley’s conduct, the

  Government must prove that Mr. Daley “intentionally selected” victims for the “but

  for” reason that they were actual or perceive members of a protected class. This is

  an untenable position. The detailed recitation of events below focuses on August

  12th as the only day for which the Government has any video or testimonial

  evidence of any actual violence Mr. Daley participated in, and for which there are

  any identified victims. This factual presentation is necessary to show that the “but

  for” reason Mr. Daley hit any individual that day was because they were blocking


                                              2

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 2 of 29 Pageid#: 821
  his path to the park, and not because of actual or perceived membership in a

  protected class. A sentence of more than 27 months will improperly punish Mr.

  Daley for his admittedly extreme political views, which are protected by the First

  Amendment, instead of his actual conduct.

      I.      Nature and Circumstances of the Offense

           Every law enforcement expert we have consulted (and many who have opined
           from a distance) shares the view that law enforcement must endeavor to keep
           groups of protesters and counter-protesters separated from each other at
           large protest gatherings. To protect the safety of all attendees at these
           events, even willing combatants in violence, law enforcement must at all
           times endeavor to create and enforce separation between various groups with
           divergent perspectives.

           C[harlottesville] P[olice] D[epartment] and V[irginia] S[tate] P[olice] planners
           failed to follow this important rule of separation on August 12. While they
           spent many hours considering how to divide Emancipation Park into different
           areas and keep the Alt-Right protesters separate from confrontational groups,
           they did not sufficiently plan to protect public safety as attendees moved
           toward and away from Emancipation Park. The Operational Plan was
           fundamentally flawed in its lack of focus on areas adjacent to the park—the
           areas where violence predictably occurred on August 12. 1

  This paragraph comes from the Independent Review of the 2017 Protest Events in

  Charlottesville, Virginia. Specifically, from the Report’s analysis of “What Went

  Wrong.” Also detailed as things that went wrong included the City of

  Charlottesville’s last minute attempt to move the rally to McIntire Park, the flawed

  police operational plan, the failure of law enforcement to intervene or occupy spaces

  where conflict was likely to occur, a lack of unified decision making between the



  1Timothy Heaphy, Final Report: Independent Review of the 2017 Protest Events in
  Charlottesville, Virginia at p. 158-59 (hereinafter “Heaphy Report”), available
  online at https://www.huntonak.com/images/content/3/4/v4/34613/final-report-ada-
  compliant-ready.pdf.
                                               3

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 3 of 29 Pageid#: 822
  Charlottesville Police Department and Virginia State Police, and many other

  factors.

           After the police changed operational plans several times in advance of the

  rally, the final design created a barricaded zone for attendees of the rally and a

  separate barricaded zone for counter-protesters and anyone from the public, each

  with one entrance/exit point. 2 There were also clearly marked areas for police units

  to occupy. The night before the rally, the police made the decision to flip-flop the

  zones where rally participants and counter-protesters would be located, creating

  even more confusion. And it was only the evening before the rally that it was

  confirmed the event would take place in Emancipation Park at all, instead of

  McIntire Park where the City of Charlottesville had attempted to move it.

           The rally was set to begin at noon, but many people came earlier, including

  Mr. Daley. Around 10:00 A.M., he was trying to find the right entrance to the park

  with Mr. Miselis, Mr. White, and Mr. Gillen,

  when he ran into a group of men organized by

  Elliott Kline, aka Eli Mosely. Mosely was one of

  the rally’s organizers and he had gathered a

  group of men to assist him with the unloading

  and moving of equipment for the speakers to use

  at noon. Because of the road closures, and many

  changes in plan, this was no easy task. Mosely



  2   Id. at pp. 94-96
                                              4

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 4 of 29 Pageid#: 823
  had marched his group of men from the park winding around the road closures to

  try to get to the truck with the equipment, while being followed by photographers

  and videographers. The blue line on the map inset to the right shows the path they

  had to take around the park. The yellow dot shows where Mr. Daley and his friends

  ran into them by happenstance and joined the Mosely group.

        One of the videographers following the Mosely group was from National

  Geographic, and the uncut footage from this time period was produced in discovery.

  The video starting from the point where Mr. Daley joined the Mosely group will be

  provided to the court as Exhibit A to this sentencing memorandum. The spot where

  he joined the group was right by the First United Methodist Church in

  Charlottesville. This is significant, because the First United Methodist Church was

  being used that day for counter-protester support. 3 The church had “installed metal

  detectors and required white males to have a ‘sponsor’ to enter the building that

  day.” 4 At some point in the day, the church had to ask members of Antifa to leave

  “when they refused to agree to avoid violence.” 5

        When Mosely’s group, now including Mr. Daley and his co-defendants, turned

  down 2nd Street NE heading south towards the park, there were initially only a few

  counter-protesters standing in the street. But a large group of counter-protesters in

  the parking lot behind the United Methodist Church noticed the group and began to

  yell at them.



  3 Heaphy Report at p. 113.
  4 Id.
  5 Id.

                                            5

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 5 of 29 Pageid#: 824
        Mosely reached the corner of 2nd Street NE and High Street, where there was

  a police blockade. He spoke to the officers there about how to access the equipment

  and get it into the park. An officer eventually allowed him to send only three

  individuals over the barricade to deal with the equipment, and another individual

  to drive the van out of the area, but would not allow the rest of the group to go past

  the barricade into the park, which was right across the street. Mosely confirmed

  with the officer that he would send these folks across and then the rest of them

  would march back out the way they came. Mosely then addressed the group to find

  volunteers for these roles.

        In the approximately eight minutes while this coordination is taking place, a

  large group of counter-protesters began gathering on 2nd Street NE behind Mosely’s

  group. They repeatedly chanted “No Trump, No KKK, No Fascist USA” and then

  Mosely’s group began to respond with a chant of “Anti-White” that eventually

  changed to “You Will Not Replace Us.” Since they could not go past the barricade,

  the only exit was back up 2nd Street NE.

        In the front of the group of counter-protesters standing in the middle of the

  street was a group from the Revolutionary Communist Party, wearing matching

  black t-shirts with red and orange letters that proclaimed “Revolution-Nothing

  Less.” This reference is to a film made by the leader of the Revolutionary

  Communist Party and advocates for revolution to overthrow the system of

  capitalism and replace it with a socialist republic. Behind them were other counter-




                                             6

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 6 of 29 Pageid#: 825
  protesters and observers. Between the two groups were numerous people with

  cameras.




  When a helicopter flew past, one individual in the front of Mosely’s group yelled “Oh

  no it’s Pinochet in a helicopter, run communists.”

        A minister that came to peacefully protest that day from Richmond and shot

  one of the videos depicting what happened on 2nd Street NE later testified to the

                                            7

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 7 of 29 Pageid#: 826
  Grand Jury in this case that the “white nationalists ended up in what amounted to a

  dead end on 2nd Street, and so they walked themselves into a place they couldn’t

  continue out of, so thay had to turn around and come back.”            He had a sense

  “something might happen at this point” because “they were coming into conflict with,

  again, I’m not sure the best way to characterize, whether it’s Antifa or not, but there

  was a group of thugs with black shirts on that were coming to sort of confront them

  on that street, and so they were getting, they were resultingly being blocked in.” This

  same was asked whether there was “some verbal jousting back and forth between the

  groups,” and responded “[y]es, certainly most of it was coming from the folks in the

  black T-shirts, the counter-protesters.”

          Mosely then commanded everyone’s attention, telling his group that they have

  to march back through the counter-protesters to be able to get to the park. He

  directed them to move through the line in a two-file line and to do it safely while

  ignoring the counter-protesters. Mr. Daley can be seen near the front of the group

  gesturing that the line move against the stone wall instead of going up the middle of

  the street. During this entire time, there were numerous law enforcement officers at

  the corner of 2nd Street NE, just feet away, who did nothing. Notably, obstruction of

  free passage was a criminal offense that was specifically addressed with law

  enforcement in advance of August 12th. 6

          The first individuals in the group put their hands on the shoulders of the people

  in front of them, and got in a line on the sidewalk on the stone-wall side of the street.



  6   Heaphy Report at p. 97.
                                              8

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 8 of 29 Pageid#: 827
  As they started walking, the counter-protesters crowded to the edge of the sidewalk

  and continued yelling. The Mosely group got blocked up around a No Parking Sign

  where an altercation broke out between two members of the Revolutionist

  Communist Party and one member of Mosely’s group (not Mr. Daley or any other

  member of RAM). At 10:12:33 of Exhibit A, the two members of the Revolutionist

  Communist Party threw punches at this member of Mosely’s group after this member

  shoved the megaphone of the counter-protester out of the way while he was walking

  past.




                                          9

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 9 of 29 Pageid#: 828
  The woman with the tattoo on her arm fell to the sidewalk after the punch (or was

  pushed, it is admittedly hard to tell), and this broke the flow of the Mosely group

  walking on the sidewalk. Mr. Daley, in line right behind this incident, was now

  separated from the group ahead of him on the sidewalk. Other counter-protesters

  got on the sidewalk and physically stood in between Mr. Daley (white long-sleeved

  t-shirt, blond hair and

  sunglasses) and the path

  forward. In particular,

  the man with the blue

  and white baseball cap

  held onto the No Parking

  sign with his right hand,

  and braced himself,

  holding onto the stone

  wall with his left hand, completely blocking the sidewalk. At this point, Mr. Daley

  shoved one person out of the way, and punched another. His co-defendants, Mr.

  Miselis and Mr. White, can also be seen physically pushing people and throwing

  punches over the next 30 seconds until the Mosely group finally got through the

  counter-protesters and into the parking lot of the United Methodist Church. Not

  pictured in this video, but pictured in a different video that the Government will

  introduce as evidence, is one counter-protester who had “a stick” and who was

  “striking at the white nationalists,” according to the minister from Richmond who


                                            10

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 10 of 29 Pageid#: 829
  took that video. The rector of St. Paul’s Church in Charlottesville was standing in

  the parking lot behind the United Methodist Church when the fight broke out and

  described that he “saw law enforcement officers standing on either end of 2nd Street

  NE, bookending the crowds” but that “[w]hen the fight broke out, none of the

  officers made a move.” 7

           In the course of this 30 seconds, Mr. Daley threw punches. He punched a

  protester at least twice, kicking him once he did attempt to punch a second protester.

  He grabbed a protester wearing a Revolutionist Communist Party t-shirt and threw

  her off the sidewalk. Notably, this protester was the same woman who first punched

  the member of Mosely’s group starting the violence. Mr. Daley grabbed another

  female protester, at the throat, and threw her off the sidewalk. Mr. Daley’s actions

  were not in self-defense, but they were in direct response to the counter-protesters

  deliberately trying to prevent access to the only way out of 2nd Street NE.

                        Background About the Rise Above Movement

           When Mr. Daley came to Charlottesville in August of 2017, it was not the

  first time he had taken part in a political protest. He was from California, and he

  had attended prior pro-Trump and political rallies in California. The Rise Above

  Movement came together in early 2017 as a group focused on physical fitness, and

  avoiding illegal substances. The members also shared a common political

  worldview.




  7   Id. at p. 139.
                                            11

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 11 of 29 Pageid#: 830
         The timing is important because early 2017 was after two violent clashes in

  California in 2016 that a U.S. Department of Homeland Security Field Analysis

  Report described as “between anarchist extremists and lawfully protesting white

  supremacists at legally permitted rallies.” 8 Discussing 2016 confrontations in

  Sacramento and Anaheim, the report noted that “[s]ome anarchist extremists and

  lawfully protesting white supremacists came to the events with weapons,

  suggesting that they were prepared to engage in violence. Most of the attackers,

  however, used makeshift weapons.” 9 In particular:

         On 27 February 2016, violence erupted at a legally permitted white
         supremacist rally in Anaheim after anarchist extremist elements of a violent
         anti-fascist group attacked white supremacists moments after the white
         supremacists arrived at the publically announced rally locations. According
         to [redacted], violent anti-fascists punched and kicked the white
         supremacists; hurled rocks, bottles and other projectiles; and assaulted them
         with makeshift weapons including wooden sticks, clubs, and a skateboard. 10

  The white supremacists in attendance responded in kind. 11 The report notes that

  similar “less violent, clashes between anarchist extremists and lawfully protesting

  white supremacists occurred during rallies in Sacramento in 2012 and Los Angeles

  in 2010.” 12

         The report noted that “[m]any of the violent anti-fascists and anarchist

  extremists at the 2016 events in Sacramento and Anaheim wore ‘black bloc’ attire—




  8 Field Analysis Report, US. Department of Homeland Security, September 2016,
  attached hereto as Exhibit B (redactions in original)
  9 Id.
  10 Id. at 2.
  11 Id.
  12 Id.

                                           12

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 12 of 29 Pageid#: 831
  dressing completely in black or dark colors and wearing masks and bandanas—to

  hide their identities from law enforcement or journalists while they committed

  violent acts against the white supremacists.” 13 This report concluded by stating

  “Anarchist extremists with anti-fascist motivations have a long history of violence,

  including reciprocal violence, against lawfully protesting white supremacists at

  planned events nationwide” and warned law enforcement to be aware of the

  occurrence of such events. 14 Of course, the report also noted that “white

  supremacist extremists have previously plotted against and attacked violent anti-

  fascists and anarchist extremists” as well. 15

        The Rise Above Movement formed in the aftermath of these 2016 events.

  Members did attend numerous political rallies in California in 2017, including the

  Make America Great Again rally in Huntington Beach, and the rally in Berkeley

  that are both described in the indictment. In the words of ProPublica, the news

  organization that first drew attention to the Rise Above Movement, the Huntington

  Beach march “also drew a small contingent of anti-Trump protesters, including

  some militant [A]ntifa activists, and some people intent on physically blocking the

  procession as it moved along the Pacific Coast Highway.” 16 The article continues,




  13 Id. at 5.
  14 Id. at 7.
  15 Id.
  16 A.C. Thompson, Ali Winston & Darwin BondGraham, Racist, Violent,

  Unpunished: A White Hate Group’s Campaign of Menace, PROPUBLICA, Oct. 19,
  2017, https://www.propublica.org/article/white-hate-group-campaign-of-menace-
  rise-above-movement.
                                             13

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 13 of 29 Pageid#: 832
  “[b]efore long, the scene turned violent and brawls between the political foes swept

  across the beach.”

        At the Berkeley pro-Trump rally a few months later, there was more violence.

  And members of the Rise Above Movement did fight back. But they were not the

  only ones. For example, a former East Bay college philosophy professor, Eric

  Clanton, attended the rally that day with Antifa protesters and attacked someone

  with a bike lock, striking him in the head. 17 He pleaded guilty to this offense and

  received three years of probation. Like Mr. Daley, Eric Clanton attended the

  Berkeley rally with his face covered with a cloth. Members of the Rise Above

  Movement also attended other political events in 2017 that never made the news

  because there was no violence, such as the “March 4 Trump” rally on March 4, 2017

  in San Diego, CA, an event at Cal Ply San Luis Obispo, and a May Day march in

  Los Angeles.

        In the lead-up to August 12, 2017, the Department of Homeland Security

  Office of Intelligence and Analysis issued a Homeland Intelligence Today bulletin

  with the headline: “Domestic Terrorist Violence at Lawfully Permitted White

  Supremacist Rallies Likely to Continue.” 18 The bulletin warned that “[a]narchist

  extremists and white supremacist extremists are calling on supporters to be




  17 Emilie Raguso, Eric Clanton takes 3-year probation deal in Berkely rally bike lock
  assault case, BERKELEYSIDE, Aug. 8, 2018,
  https://www.berkeleyside.com/2018/08/08/eric-clanton-takes-3-year-probation-deal-
  in-berkeley-rally-bike-lock-assault-case
  18 U.S. Department of Homeland Security Office of Intelligence and Analysis,

  Homeland Intelligence Today, August 9, 2017, attached hereto as Exhibit C.
                                            14

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 14 of 29 Pageid#: 833
  prepared for or to instigate violence at the 12 August rally,” and detailed six prior

  rallies between February of 2016 and August of 2017 to conclude that “anarchist

  extremists’ use of violence as a means to oppose racism and white supremacist

  extremists’ preparations to counterattack anarchist extremists are the principal

  drivers of violence at recent white supremacist rallies.”

           Mr. Daley did travel to Charlottesville with the expectation that he or other

  RAM members might engage in violent confrontations with counter-protesters in

  Charlottesville because that was the typical pattern of conflict. That does not

  justify Mr. Daley’s actions, but it does support the argument below that his physical

  fighting that day should not be enhanced under the hate crime guideline, because

  the victims were political foes and not selected on the basis of race, religion, or

  membership in any other protected class.

     II.      The appropriate guideline range is 27-33 months.

           The first thing the Court will do at sentencing is review the presentence report,

  consider any outstanding objections and determine the correct guideline range.

  Because objections to the presentence report were only recently due, the probation

  office has not yet responded with a final presentence report. For purposes of this

  memorandum, only legal objections will be addressed, and any remaining factual

  objections will be handled at sentencing. The correct guideline range is 27-33 months,

  based on a criminal history category of I and an offense level of 18.




                                              15

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 15 of 29 Pageid#: 834
           A. Mr. Daley’s Criminal History is Incorrect

           The presentence report has assigned Mr. Daley two criminal history points

  for being “under a criminal justice sentence” at the time the defendant committed

  the instant offense. Mr. Daley was sentenced to 36 months of probation on June 16,

  2014. His term of probation, and therefore his sentence, was completed in June of

  2017 – two months before he came to Charlottesville to participate in the Unite the

  Right rally. Jason Kessler, the primary organizer for the Unite the Right rally,

  began reaching out to speakers for the event and working on flyers in July of

  2017. 19 Mr. Daley only made plans to attend the Unite the Right rally in late July

  of 2017. The conspiracy to travel with the intent to riot simply could not begin

  before any member of the conspiracy knew about the rally or intended to come to

  Charlottesville.

           The courts to consider this issue have uniformly agreed that a defendant

  must have intended to commit the offense of conviction during the earlier conduct

  which is sought to be included as relevant conduct under U.S.S.G. § 1B1.13. For

  example, the Sixth Circuit in United States v. Shafer, 557 F.3d 440 (6th Cir. 2009)

  (opinion later withdrawn and substituted on different grounds not discussing

  relevant conduct analysis) explained that there is little caselaw analyzing the

  phrase “in preparation for” but agreed with the Fifth Circuit that the defendant

  must have intended to commit the offense for which he was sentenced when

  committing the relevant conduct for it to count as “in preparation for” the offense.



  19   Heaphy Report at p. 78.
                                             16

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 16 of 29 Pageid#: 835
  In support of this view, the Sixth Circuit relied on the common and natural usage of

  the phrase “in preparation of” which encompasses “[t]hings done to get ready for an

  event or undertaking; preparatory measures.” Id. at 447 citing Oxford English

  Dictionary Online (defining “preparations”). The Sixth Circuit noted that a “lack of

  an intent requirement would expand the realm of ‘relevant conduct’ to include any

  and all conduct that preceded the offense of conviction, even if that conduct was not

  done with any intent or purpose to prepare for the offense of conviction.” Id.

  Further, “[t]here is no support for such a broad reading of ‘in preparation for’ in the

  text of the guidelines or in the caselaw.” Id. The Fifth Circuit has likewise found

  that a defendant must intend to commit the underlying offense at the time of the

  prior conduct for it to count as relevant conduct. United States v. Yerena-Magana,

  478 F.3d 586 (5th Cir. 2007) (defendant’s illegal border crossing was not relevant

  conduct for subsequent drug offense because there was no evidence the defendant

  intended to commit the drug offense he was specifically sentenced for when he

  crossed the border). See also, e.g., United States v. Ewing, 632 F.3d 412 (8th Cir.

  2011) (“the fact that Ewing opportunistically stole a vehicle during the course of one

  robbery that he used in a separate robbery two days later does not make the first

  robbery relevant conduct to the second…”); United States v. Howard, 759 F.3d 886

  (8th Cir. 2014) (“conduct considered ‘in preparation for’ an offense means actions

  that were ‘taken prior to, and in order to facilitate, the charged offense”).

        A contrary ruling would stretch the relevant conduct rule set forth in

  U.S.S.G. § 1B1.3 beyond recognition. The Court should find that the offense began


                                             17

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 17 of 29 Pageid#: 836
  when Mr. Daley first prepared to come to Charlottesville, which was in July of 2017

  – after his term of probation was complete. Therefore, Mr. Daley should be a

  criminal history category I.

        B. The Hate Crime Enhancement Does Not Apply

        The presentence report has applied the hate crime enhancement from

  U.S.S.G. § 3A1.1. However, this enhancement can only apply if the Government

  proves at sentencing, beyond a reasonable doubt, that

        The defendant intentionally selected any victim or any property as the object
        of the offense of conviction because of the actual or perceived race, color,
        religion, national origin, ethnicity, gender, gender identity, disability, or
        sexual orientation of any person.

  This intent was not alleged in the indictment, and it was not agreed to in the

  statement of facts, and the Government cannot prove it beyond a reasonable doubt

  at sentencing.

        As an initial matter, the probation office will not identify any specific victims

  for whom the hate crime enhancement applies and has instead explained that it

  applies because photographs show that “minorities as well as clergy” were victims of

  the offense. In contrast, the Government has suggested that the hate crime

  enhancement applies because Mr. Daley’s actions were motivated by his general

  animus towards Jews. Therefore, because he generally perceived his enemies to be

  “Jews”—so the Government’s reasoning goes—anyone he hit on August 11 or 12th

  must have been perceived by Mr. Daley as a Jew, and therefore the hate crime

  enhancement applies. An alternate theory is that Mr. Daley perceived the counter-

  protesters as supporting minority ethnic and racial groups. And finally that Mr.

                                            18

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 18 of 29 Pageid#: 837
  Daley was also biased against women. Adding to the intrigue, the FBI has not even

  bothered to contact several of the individuals that are alleged to be victims of the

  offense. As for August 11th, the FBI does not even know who Mr. Daley supposedly

  assaulted, or the circumstances of the assault, just that Mr. Daley said he hit some

  people that night during the chaos “as disorders broke out in front of the Rotunda

  and torches flew in the air...” 20

         The general confusion over the theory for why the enhancement could

  possibly apply in this case reveals the problem with applying the enhancement in

  this case. Mr. Daley has white nationalist views, and he has made negative

  comments about Jewish people, communists, 21 women, Antifa, minorities, and

  almost everyone, in the past. He came to the Unite the Right rally in

  Charlottesville holding those views, but holding and expressing those views is not a

  crime. The hate crime enhancement cannot be applied on the theory that Mr. Daley

  intentionally selected his victims because he generally disliked Jewish people, racial

  minorities, ethnic minorities, clergy, and women without violating the clear text of

  the guideline as well as the First Amendment.



  20 Heaphy Report at 118. Notably, the Heaphy Report also describes that “[o]n at
  least one occasion, a counter-protester attempted to knock down a torch, resulting
  in a physical altercation.” Id. The University of Virginia Police Department was on
  site and in total made one arrest after the incident. Several individuals were
  treated for exposure to pepper spray, and there were no “serious injuries” although
  the event obviously had a significant emotional impact Id. at 119-20.
  21 For example, Special Agent Meyer with the Federal Bureau of Investigation

  reviewed all of the social media information received in this case from Twitter and
  Facebook for members of RAM as well as the accounts for the organization and
  testified to the Grand Jury that “members of RAM frequently refer to their political
  opponents or foes as ‘Commies.’”
                                            19

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 19 of 29 Pageid#: 838
               1. Fundamentally the Government is seeking to apply the enhancement
                  based on Mr. Daley’s political views which are not a basis for the
                  enhancement

        The Government assured this Court in response to Mr. Daley’s motion to

  dismiss that this case was about “four individuals that turned their political views

  into violent action, and in doing so, they violated federal law.” 22 Indeed the

  Government asserted that the “Defendants travelled to Charlottesville looking to

  fight and to hurt those who disagreed with their political views” and that they

  “celebrated the violent blows they inflicted on their political enemies.” 23 Indeed,

  “Defendants promoted themselves and their organization as a white nationalist

  outfit that lived clean and healthy lives so they would be fit to ‘smash[] commies’

  and others who disagreed with their political views.” 24 The Government described

  the indictment as alleging that “Defendants’ openly expressed anti-Semitic, racist,

  and white supremacist views, and alleges that Defendants promoted violence

  against those that they believe held opposing political views.” 25 They “promoted

  violence against those they believed to hold opposite political views.” 26 They

  “travelled with the intent to engage in violence with their political foes and then

  engaged in such unlawful conduct” 27 and “engaged in a pattern of engaging in

  physical violence against their perceived political foes.” 28 The United States



  22 Government Response to Motion to Dismiss, ECF #79 at 1 (emphasis added).
  23 Id. at 2 (emphasis added).
  24 Id. at 3 (emphasis added).
  25 Id. at 9 (emphasis added).
  26 Id. (emphasis added).
  27 Id. at 10 (emphasis added).
  28 Id. at 27 (emphasis added).

                                            20

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 20 of 29 Pageid#: 839
  Attorney elaborated at a press conference after the guilty pleas in this case:

  “Although the First Amendment protects an organization’s right to express

  abhorrent political views, it does not authorize senseless violence in furtherance of a

  political agenda.” 29 Of course the hate crime enhancement does not make “political

  affiliation” a protected class. The Government’s attempts to change course and

  claim instead that Mr. Daley intentionally selected victims based on his perception

  they were Jewish is simply not supported by the facts.

               2. Improper motivation must be the “but for” reason the defendant
                  intentionally selected a victim.

        The Government must prove, beyond a reasonable doubt, that the “the actual

  or perceived race, color, religion, national origin, ethnicity, gender, gender identity,

  disability, or sexual orientation” was the “but for” reason Mr. Daley “selected” the

  victim. It cannot do so in this case.

        In Burrage v. United States, 134 S. Ct. 881, 887-89 (2014), the Supreme Court

  decided that the enhancement for when death or serious bodily injury “results from”

  a drug distribution required the drug distribution to be the “but for” cause of the

  death or serious bodily injury. To reach this conclusion, the Court looked to a prior

  decision analyzing the language “because of.” Specifically, the statute that

  prohibits adverse employment action “because of” an employee’s age or complaints



  29Press Release, Department of Justice, Remaining Members of California-Based
  White Supremacist Group Plead Guilty to Federal Rioting Charges in Connection
  with August 2017 “Unite the Right” Rally in Charlottesville (May 3, 2019)
  https://www.justice.gov/usao-wdva/pr/remaining-members-california-based-white-
  supremacist-group-plead-guilty-federal-rioting (emphasis added).

                                             21

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 21 of 29 Pageid#: 840
  about unlawful workplace discrimination. Burrage, 134 S. Ct. at 887-89 (citing

  Nassar, 133 S. Ct. 2517 (2013)). In Nassar, the Court affirmed that “because of”

  meant “but-for-cause.” Burrage extended this reasoning to include the language

  “results from.” And specifically noted that “Congress could have written

  §841(b)(1)(C) to impose a mandatory minimum when the underlying crime

  ‘contributes to’ death or serious bodily injury” but “chose instead to use language

  that imports but-for causality.” Id. at 891.

        The Sixth Circuit applied this reasoning to conclude that the hate crime

  statute 18 U.S.C. § 249(a) required “but for” causation. The hate crime

  enhancement language mirrors the language from 18 U.S.C. § 249(a) in a key

  respect. Both require the defendant’s actions to be “because of the actual or

  perceived race, color, religion, [or] national origin” of any person, and the guideline

  enhancement includes the additional categories of ethnicity, gender, gender

  identity, disability, and sexual orientation. Analyzing the “because of” language

  from § 249(a), the Sixth Circuit found “‘[B]ecause of’ in brief means what it says:

  The prohibited act or motive must be an actual cause of the specified outcome.”

  Miller, 767 F.3d at 592. Furthermore, this conclusion “makes good sense in the

  context of a criminal case implicating the motives of the defendants.” Id. The

  alternative, that an improper motive be simply a “significant motivating factor”

  would not “sufficiently define the prohibited conduct.” Id.

        The Sixth Circuit also recognized the significant concern that “[a]ny standard

  that requires less than but-for-causality [] treads uncomfortably close to the line


                                             22

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 22 of 29 Pageid#: 841
  separating constitutional regulation of conduct and unconstitutional regulation of

  beliefs.” Id. “[P]unishment of a defendant’s “abstract beliefs,” no matter how

  “morally reprehensible” they may be, violates the First Amendment. Id. (citing

  Dawson v. Delaware, 503 U.S. 159, 167 (1992)). By “[r]equiring a causal connection

  between a defendant’s biased attitudes and his impermissible actions” we can be

  assured that “the criminal law targets conduct, not bigoted beliefs that have little

  connection to the crime.” Id.

        This same analysis applies with equal force to the hate crime guideline

  enhancement the Government seeks to apply in this case.

               3. The “but for” reason Mr. Daley fought the counter-protesters on
                  August 12th is that they were blocking the only path

        The Government has admitted in the statement of facts that the counter-

  protesters Mr. Daley hit on August were “blocking their path to the park.” The

  video submitted as Exhibit A to this sentencing memorandum, also described above,

  makes it clear that Mr. Daley hit the counter-protesters on August 12th because

  they were physically blocking the path of the Mosely group trying to exit Second

  Street to get to the park.

               4. There is no evidence Mr. Daley “intentionally selected” anyone on the
                  basis of a protected class

        The Government has not identified specific victims for whom the hate crime

  enhancement applies, instead alleging that the enhancement applies to everyone

  Mr. Daley and his co-conspirators hit on August 11 or August 12. This includes

  individuals that were never identified, or seen on camera. The vast majority of


                                            23

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 23 of 29 Pageid#: 842
  those that are visible on camera, and all of the victims that testified before the

  grand jury, are white. Not only is there no specific evidence that the victims

  themselves are members of a protected class other than that some are women and

  one is a black male, there is no evidence that Mr. Daley or his co-conspirators made

  any statements about any protected class during the offense, or in the minutes

  leading up to the offense. There is evidence that two groups of people were shouting

  at each other. The counter-protesters shouting things like “No Trump, no KKK, no

  Fascist USA” and the group Mr. Daley was with shouting things back like “anti-

  white” and “you will not replace us,” and calling the other group “commies” and

  flashing the “okay” hand gesture which has been adopted by some to signify “white

  power.” Moreover, as set forth above, to the extent Mr. Daley “intentionally

  selected” anyone during the 30 seconds of chaos on 2nd Street NE, it was because

  they were blocking the path and not because of their actual or perceived

  membership in a protected class.

        Summing up the event perfectly, the minister from Richmond who testified

  before the Grand Jury and who took one of the key video depicting these events said

  that the fighting “sort of seemed haphazard to me.” And the cooperating witness in

  this case and member of RAM, Cole White, told the FBI in his proffer that “Daley

  was just throwing random punches at anyone in their way.”

               5. Applying the hate crime enhancement because of Mr. Daley’s general
                  white nationalist views would violate the First Amendment

        The murky theory that Mr. Daley intentionally selected victims because he

  generally perceived all of his political enemies to be “Jewish” is not enough to apply

                                            24

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 24 of 29 Pageid#: 843
  the hate crime enhancement without violating the First Amendment. As the Sixth

  Circuit warned, “punishment of a defendant’s “abstract beliefs,” no matter how

  “morally reprehensible” they may be, violates the First Amendment. Miller, 767

  F.3d at 592 (citing Dawson v. Delaware, 503 U.S. 159, 167 (1992)). Without strict

  adherence to the guideline’s requirement that a victim be “intentionally selected,”

  and that the selection be “because of” a protected class, the guideline would be

  overbroad and fail to meet the test for incitement set forth in Brandenburg v. Ohio,

  395 U.S. 444, 448 (1960). Reliance on general white nationalist statements Mr.

  Daley has made in the past would “sweep[] within [the guideline’s] condemnation

  speech which our Constitution has immunized from governmental control.” Id.

        The Government’s theory, as applied to Mr. Daley, creates a serious

  attenuation problem. The speech here that shows Mr. Daley was anti-Jew in

  particular was not contemporaneous with the incident, but occurred months before,

  and is scattered within his other white nationalist statements and exhortations.

  And there is nothing to suggest that Mr. Daley perceived the group of counter-

  protesters gathered on the street were Jewish. This takes this case far out of line

  with the only cases that apply this enhancement based on “perceived” membership

  in a protected class instead of “actual” membership in a protected class. See, e.g., In

  re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 154 (2d Cir.

  2008) (claim that bombing targeted victims because of U.S. citizenship and not

  necessarily U.S. origin rejected because “it was not necessary for al Qaeda to




                                            25

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 25 of 29 Pageid#: 844
  distinguish between nationals and citizens, or naturalized and birthright U.S.

  citizens, so long as it perceived the victims as having a U.S. national origin.”)

               6. The Court should decline to apply the guideline because Application
                  Note 1 limits the enhancement to “offenses that are hate crimes”

        Application Notes to § 3A1.1(a) state that “[s]ubsection (a) applies to offenses

  that are hate crimes.” The Fourth Circuit has held that the “Application Notes in

  the Sentencing Guidelines are binding and therefore limit sentencing discretion

  unless the Notes are contrary to federal law.” United States v. Hudson, 272 F.3d 260

  (4th Cir. 2001) (citing United States v. Banks, 130 F.3d 621, 624-25 (4th Cir. 1997).

  Although Hudson is before United States v. Booker, 543 U.S. 220 (2005), the opinion

  that held federal sentencing guidelines to be advisory rather than mandatory, the

  Western District of Virginia has reaffirmed that Application Notes are binding.

  United States v. Johnson, 556 F. Supp. 2d 563, 571 n.4 (W.D.V.A. 2008) (citing

  Hudson, 272 F.3d 260).

        The Federal Anti-Riot Act is not a hate crime. Therefore, the enhancement

  cannot apply. Mr. Daley recognizes that the enhancement has been applied by

  other courts to crimes that are not hate crimes, but nonetheless, argues that this

  court should apply the plain meaning of the Application Note.

     III.   An appropriate sentence in this case is 27 months

        This Court should sentence Mr. Daley to 27 months – the bottom-end of the

  negotiated range in the plea agreement. Mr. Daley has only one prior criminal

  offense – misdemeanor concealed carry of a weapon in California. The presentence




                                            26

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 26 of 29 Pageid#: 845
  report correctly details his history of teenage substance

  abuse, which he overcame after participating in several

  treatment programs. He graduated high school, and has

  always been employed, most recently running his own

  tree trimming business (see photo inset at right). The

  primary focus of the Rise Above Movement was physical

  fitness, healthy living, and avoiding controlled

  substances, which helped to keep Mr. Daley sober. Mr.

  Daley also has a supportive family – parents who

  travelled here from Oregon for his bond hearing and will come again for his

  sentencing – as well as many others who have written letters of support that are

  attached hereto as Exhibit D.


                                                 A 27-month sentence will send the

                                          message that travelling with the intent to

                                          riot is a serious crime. It would also be

                                          consistent with the core conduct in this case

                                          – the fighting that Mr. Daley participated in

                                          on 2nd Street NE is comparable to an assault.

                                          The data for assaults prosecuted in the

                                          Commonwealth of Virginia shows that the

                                          median sentence for all the adults convicted




                                            27

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 27 of 29 Pageid#: 846
  between fiscal year 2012 and fiscal year 2017 was 2.5 years. 30 Considering that Mr.

  Daley is of the lowest criminal history score, his sentence should almost certainly

  fall beneath the median. It also reflects the low end of the federal guideline range

  for assault.

        More importantly, a longer sentence is not required to send a message to Mr.

  Daley, or to others, that traveling to get into fights with Antifa is not lawful or a

  good idea. After August 12, 2017, and ProPublica’s journalism that made public the

  members of the Rise Above Movement, the group stopped attending political rallies.

  Mr. Miselis lost his job. Mr. Daley’s tree-trimming business took a hit. Mr. Daley

  and some of his co-defendants travelled to Europe, but did not participate in any

  violent altercations with Antifa at any rallies after August 12, 2017 and up to their

  arrest for this offense on October 2, 2018. The message has been received.




                                           Respectfully submitted,

                                           BENJAMIN DALEY

                                           By Counsel

  Counsel:

  /s Lisa M. Lorish
  Lisa M. Lorish
  Assistant Federal Public Defender
  401 East Market Street, Suite 106
  Charlottesville, VA 22902
  VSB 81465
  Tel. (434) 220-3380


  302018 Annual Report, Virginia Criminal Sentencing Commission, available online
  at http://www.vcsc.virginia.gov/2018AnnualReport.pdf
                                             28

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 28 of 29 Pageid#: 847
  Fax (434) 220-3390
  Lisa_Lorish@fd.org

  Frederick T. Heblich, Jr.
  First Assistant Federal Public Defender
  401 East Market Street, Suite 106Charlottesville, VA 22902
  VSB 21898
  Tel. (434) 220-3380
  Fax (434) 220-3390
  Fred_Heblich@fd.org

                             CERTIFICATE OF SERVICE

          I hereby certify that on July 15, 2019, I electronically filed the foregoing with
  the Clerk of Court using the CM/ECF system, which will send a notification of such
  filing (ECF) to all parties of record

                                           /s Lisa M. Lorish
                                           Lisa M. Lorish
                                           Assistant Federal Public Defender




                                             29

Case 3:18-cr-00025-NKM-JCH Document 140 Filed 07/15/19 Page 29 of 29 Pageid#: 848
